1

2

3

4

5

6

7

8                                     UNITED STATES DISTRICT COURT

9                                CENTRAL DISTRICT OF CALIFORNIA

10

11   LAMAR MYERS,                               )   Case No. CV 19-8336 FMO (MAAx)
                                                )
12                       Plaintiff,             )
                                                )
13                v.                            )   JUDGMENT
                                                )
14   MEAN KHIM,                                 )
                                                )
15                       Defendant.             )
                                                )
16

17         IT IS ADJUDGED that the above-captioned case is dismissed without prejudice.

18

19   Dated this 24th day of February, 2020.

20
                                                                         /s/
21                                                            Fernando M. Olguin
                                                            United States District Judge
22

23

24

25

26

27

28
